Citation Nr: 1609950	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-33 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher disability rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to November 14, 2008.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) throughout the appeal period.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970, including service in the Republic of Vietnam from September 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claim for a disability rating in excess of 30 percent for PTSD.

In a February 2012 rating decision, the RO increased the disability rating for PTSD from 30 percent to 70 percent, effective November 14, 2008.  In a subsequent July 2013 rating decision, the RO increased the disability rating for PTSD to 100 percent, effective July 8, 2013.  A 100 percent rating is the maximum available, therefore, the Veteran's appeal, as to the period beginning July 8, 2013, is moot.  However, as the increase did not constitute a full grant of the benefits sought prior to July 8, 2013, the Veteran's claim for an increased disability rating remains in appellate status for the period before July 8, 2013.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

This claim was before the Board in May 2015.  The Board remanded the claim to obtain outstanding pertinent VA treatment records and records from Providence NW Washington Medical Group (Providence), and to associate a copy of a June 2013 response from the Social Security Administration (SSA) indicating that it had no medical records for the Veteran.  As discussed in detail below, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand directives and the Board can proceed with adjudication of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU throughout the appeal period, effective April 30, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period, effective April 30, 2007, the Veteran's PTSD closely approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD throughout the appeal period, effective April 30, 2007, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim for entitlement to a disability rating of 70 percent throughout the appeal period, effective April 30, 2007, for PTSD.  In a statement dated March 2015, the Veteran contended, through his representative, that he is entitled to an increased rating of 100 percent effective the date of his claim, which is April 30, 2007.  However, in a subsequent statement dated December 2015, the Veteran, through his representative, contends that, in the least, he should be assigned a 70 percent rating from April 30, 2007.  Thus, this represents a complete grant of the benefit sought on appeal.  See AB, 6 Vet. App. at 39.  Consequently, no discussion of VA's duties to notify and assist is necessary.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).

The Board finds that there is substantial compliance with the May 2015 Board remand directives.  The AOJ obtained the requested outstanding VA treatment records and medical records from Providence.  Further, the AOJ obtained verification from SSA that they did not have any medical records pertaining to the Veteran.  Accordingly, there was substantial compliance with the May 2015 Board remand directives.  See Stegall, 11 Vet. App. at 268-71; see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial and not strict compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2015).  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4,125(a).  Diagnoses often include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed and avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter, 8 Vet. App. at 242-44.

Here, the Veteran's medical records include a diagnosis of PTSD, as well as depressive disorder, not otherwise specified; personality disorder, not otherwise specified with Cluster B features; alcohol dependence; cannabis abuse; psychotic disorder, not otherwise specified; and anxiety.  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the reported symptoms of the Veteran's mental health conditions are for consideration in the evaluation of PTSD.

By way of background, the RO granted entitlement to PTSD and assigned a 30 percent rating, effective December 6, 2001.  In February 2012, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective November 14, 2008.  In July 2013, the RO increased the Veteran's disability rating for PTSD to 100 percent, effective July 8, 2013.

The Board finds that the Veteran's disability picture more closely approximated a 70 percent disability rating throughout the appeal period, effective April 30, 2007.  The record evidence reflects that the severity of the Veteran's PTSD prior to November 14, 2008, was approximately at the same level as the period of November 14, 2008, to July 7, 2013.

An April 2006 report from a private psychologist indicates that the Veteran lived alone, and had married and divorced once.  In addition, he noted that the Veteran had four adult children from that marriage and had several children by subsequent relationships.  The psychologist also indicated that the Veteran was well oriented to person, place, and time.  Further, verbal presentation was consistent with intellectual resources in the average range.  However, he was anxious with flat to dysphoric affect and spoke in a low monotone consistent with a restricted range of affect.  The Veteran described limited social supports and notable social avoidance.  He also endorsed symptoms of sleep disturbance, combat related nightmares, exaggerated startle response, hypervigilance, intrusive thoughts, social avoidance, irritability, notable survivor guilt, and restricted range of affect.  He was diagnosed with PTSD, chronic; depressive disorder, not otherwise specified; and personality disorder, not otherwise specified with Cluster B features.  He had a GAF score of 40.

A VA treatment record from August 2006 reflects that the Veteran's previous GAF score in April 2006 was 58.  In August 2006, the Veteran denied current suicidal ideation.  He reported having nightmares 1 to 2 times per month, occasionally more.  Further, he reported that in general he was sleeping well.  He also reported that he stayed busy cutting wood for himself and some elderly neighbors.

The Veteran was provided a VA examination in October 2007.  The VA examiner noted that the Veteran's motor behavior was mildly increased.  However, he had no obvious signs of anxiety, anger, or agitation.  In addition, his psychomotor activity was normal, and his speech was coherent and relevant.  Further, his voice was of normal range, and he was able to concentrate and to verbalize his thoughts fairly well.  His affect was normal, and his emotional responses were fairly appropriate and adequate.  The examiner also indicated that he was cooperative and informative throughout the examination, and his thinking process was fairly well associated and his communications skills were satisfactory.  He was diagnosed with PTSD with depressive features; alcohol dependence, moderate; and cannabis abuse, in full remission.  His GAF score was 50.  The examiner noted that there was no current evidence that the Veteran posed an immediate threat or persistent danger of injury to himself or others.  Further, the examiner indicated that the Veteran worked cutting wood for senior citizens, cutting trees for the Colville Tribe, and sometimes worked as a carpenter.

A VA treatment record dated July 2008 reflects that the Veteran's previous GAF score was 55 in January 2008.  In July 2008, he reported that he was doing "pretty good."  Further, he reported that he had been able to keep his anger under control.  He was cooperative and pleasant, and his affect was appropriate to content.  In addition, his mood was euthymic and his thought process was normal.  He had no delusions, suicidal ideation, or homicidal ideation.  Moreover, he had no hallucinations.  It was noted that his PTSD symptoms were under good control.  The Veteran reported sleeping well without nightmares.  In addition, he did not have any problems with anger.  Further, it was noted that he continued to be very physically active in his work and continued to cut trees for log homes and firewood.

A VA treatment record from January 2009 indicates that the Veteran's previous GAF score was 58 in July 2008.  In January 2009, it was noted that he continued to do well on his current medications and there had been no episodes of violence or behavior that was out of control.  However, he reported trying to stay away from people as much as he could.  A VA treatment record dated July 2009 noted that his previous GAF score in January 2009 was 58.  In July 2009, the clinician noted that the Veteran's presentation was concerning and he appeared tired and very depressed.  He was experiencing an exacerbation of his PTSD.  A VA treatment record from August 2009 noted that his GAF score in July 2009 was 50.

A VA treatment record dated April 2010 noted that the Veteran's previous GAF score was 50 in January 2010.  In April 2010, it was noted that he was hypervigilant and paranoid.  In addition, he slept erratically and occasionally had frightening dreams.  He lived alone and stated that he was currently single.  It was also noted that he had a log company and constructed framed log homes.  However, he was socially phobic and did not enjoy being around people.  He denied suicidal or homicidal ideation, but had thoughts of ending his life in the past.

The Veteran was provided a VA examination in August 2011.  The VA examiner noted that the Veteran's motor behavior was inhibited.  For part of the examination, he was able to concentrate and to verbalize his thoughts fairly well, but on other occasions his concentration and verbalization were impaired.  His affect was blunted and his emotional responses were neither totally appropriate nor adequate.  However, he had no obvious signs of anxiety, anger, or agitation.  In addition, he was fairly cooperative and informative throughout the examination.  The Veteran reported to the examiner that he suffered from sleep disturbance.  The examiner diagnosed PTSD, chronic with depressive features; psychotic disorder, not otherwise specified; alcohol dependence; and cannabis dependence.  His GAF score was 46.  The examiner noted that there was no current evidence that the Veteran posed an immediate threat or persistent danger of injury to himself or others.  Further, he was mentally capable of managing his benefit payments in his own best interests, and was mentally capable of performing activities of daily living.  The Veteran reported that he had not worked in the previous two years.  The examiner did not state that he was totally impaired from working, but that he did have major difficulty establishing and maintaining occupational, family, and social relationships.

A VA treatment record dated April 2012 reflects that the Veteran was smiling and in "good spirits."  In addition, it was noted that he cuts wood for his neighbors.  Further, he was dating many women.  However, he had chronic pain issues from fighting the prior summer and slept with guns near his pillow.  Mental status examination reflects that he was casually attired, neat, and clean.  In addition, his speech was coherent, logical, and sequential.  His psychomotor level was normal and he had no abnormal involuntary movements.  Further, he was pleasant and friendly, and his affect was appropriate to content.  However, his mood was depressed, hopeless, helpless, dysphoric, and anxious.  In addition, he was paranoid.  Nevertheless, his thought process was normal and goal directed, and he had no suicidal or homicidal ideation.  He also did not have any hallucinations.  He was alert and oriented times three.  Moreover, he had an average estimated IQ, and had good insight and adequate judgment.  Further, his memory was fair.  It was noted that he was stable and only wanted to be seen every 3 to 4 months.  The clinician also indicated that his previous GAF score in July 2011 was 52.

A January 2013 VA treatment record reflects that the Veteran reported a history of frequent fighting and he was staying at home for most of the time.  It was noted that he presented as somber, but he demonstrated a sense of humor and was polite and friendly.  Further, his motor level appeared normal and he was calm and active in discussion.  He denied suicidal or homicidal ideation.  He was oriented times three and his appearance was age appropriate.  However, he was disheveled, irritable, impulsive, and intense.  In addition, his affect was restricted and his mood was dysphoric, irritable, and angry.  His thought process was tangential.  Further, his judgment and insight were limited.  Nevertheless, his speech was coherent and logical.  Moreover, he had no hallucinations or delusions.  He also had an average IQ/memory and his strength was his verbal ability.  It was noted that his previous GAF score was 53 in April 2012.

Records from Providence include a medical examination report dated February 2013, which reflects diagnoses of benign prostatic hyperplasia, seborrheic keratosis, atopic dermatitis, and anxiety (PTSD).  It was noted that he was alert and oriented times three.  However, a detailed mental status examination is not reflected in the report.  A VA treatment record dated July 2014 indicates that the Veteran had not been seen in the mental health clinic for about 18 months.

The Board finds that the Veteran's disability picture more closely approximated a 70 percent rating throughout the appeal period, effective April 30, 2007.  Throughout the appeal period, the Veteran had symptoms of hypervigilance, and problems with grooming, irritability, and isolation.  However, he received GAF scores that were not indicative of total occupational and social impairment.  As documented above, the Veteran was assigned GAF scores of 70, 58, 55, 53, 52, 50, 46, 43, and 40.  None of these GAF scores indicate serious impairment in communication or judgment (e.g., sometimes incoherent or has suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day or has no home).

In summary, the Board finds that the evidence demonstrates that a 100 percent disability rating is not warranted prior to July 8, 2013, because the Veteran's PTSD did not result in total occupational and social impairment, and the disability picture more closely approximated a 70 percent rating throughout the appeal period.  As mentioned above, in a statement dated December 2015, the Veteran, through his representative, indicated that a disability rating of 70 percent from his date of claim, April 30, 2007, would satisfy his appeal.  As the Board's grant of a 70 percent schedular rating for PTSD throughout the appeal period, effective April 30, 2007, thus represents a full grant of the benefit sought, no discussion of an extraschedular component is necessary.


ORDER

Entitlement to a 70 percent disability rating for PTSD throughout the appeal period, effective April 30, 2007, is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

A TDIU may be assigned where the schedular rating is less than total if a veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Further, marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000).  

Here, in a rating decision dated July 2013 the Veteran was granted a TDIU effective June 10, 2011.  In this decision, the Board grants entitlement to a 70 percent rating for PTSD throughout the appeal period, effective April 30, 2007.  In light of this decision, the Board finds that additional development is required to determine whether the Veteran is entitled to a TDIU throughout the appeal period, effective April 30, 2007, because the Veteran may have met the criteria for a TDIU throughout the appeal period based on the rating for PTSD.

The Veteran's completed VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployabilty," received in October 2012, indicates that he worked for approximately 2 months in 2007, 8 months in 2008, 11 months in 2009, 4 months in 2010, and 3 months in 2011.  He also noted that he last worked on June 10, 2011.

The medical evidence of record shows various periods of employment.  An April 2002 VA examiner noted that the Veteran usually worked by himself.  Further, a VA treatment record dated August 2006 indicates that he stayed busy by cutting wood for himself and some elderly neighbors.  In addition, the October 2007 VA examiner noted that the Veteran worked cutting wood for senior citizens, cutting trees for the Colville Tribe, and sometimes worked as a carpenter.  Moreover, a July 2008 VA treatment record reflects that he continued to be very physically active in his work and continued to cut trees for log homes and firewood.  Although the Veteran reported to the August 2011 VA examiner that he had not worked for the previous two years, a VA treatment record dated April 2010 indicates that he had a log company and constructed framed log homes.  The Veteran also reported to the August 2011 VA examiner that when he worked he was working, on average, "two thirds of full time."  A July 2013 VA examiner noted that his last employment phased out in 2012 and he was working mainly by himself in self-employment at that time.

Although the evidence of record reveals periods of employment throughout the appeal period, the evidence fails to show whether this employment constituted marginal employment (such as a family business or sheltered workshop) or substantially gainful employment, which is necessary in order to assess whether the Veteran is entitled to a TDIU under 38 C.F.R. § 4.16(a) throughout the appeal period.  Thus, in light of this decision granting a 70 percent rating for PTSD throughout the appeal period, effective April 30, 2007, the Board finds that additional information is needed regarding the nature of his employment throughout the appeal period.  Therefore, remand is warranted to obtain this information.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clarification from the Veteran regarding his work history, particularly since April 30, 2007.  He should be asked to submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers, etc.) documenting marginal employment, if any, due to his service-connected disability.

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


